DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “when an optional direction orthogonal to a thickness direction of the laminate is used as a reference direction” which renders the claim indefinite because it not clear if the tensile modulus is optional or not.
Claim 1 recites “a value of the tensile elastic modulus B to the tensile elastic modulus A, a value of the tensile elastic modulus C to the tensile elastic modulus A, and a value of the tensile elastic modulus C to the tensile elastic modulus B are each 0.1 to 10” which renders the claim indefinite because it is not clear whether the value is a result of multiplication, division, addition, subtraction, or some other mathematical operation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2017-226145 (English translation provided by applicant).
JP2017-226145 discloses a laminate (paragraph [0014]) comprising: a protection layer (paragraph [0020 – 0024]); a barrier layer (paragraphs [0025 – 0038], [0056 – 0058]); and a heat sealing layer (paragraphs [0039 – 0055]), wherein the barrier layer has a polyamide-based resin (Nylon 6, paragraphs [0056 – 0058]) layer and an ethylene-vinyl alcohol-based copolymer layer adjacent to each other (paragraphs [0065 – 0067]), the heat sealing layer contains a polypropylene as a main component and a thermoplastic elastomer, wherein the thermoplastic elastomer is at least one of an ethylene-alpha-olefin copolymer and a styrene/ethylene/butylene/styrene block copolymer (paragraphs [0039 – 0055]), wherein in the laminate one surface layer is the protection layer and the other surface layer is the heat sealing layer (paragraphs [0065 – 0067]), wherein the laminate is a stand-up pouch (paragraphs [0065 – 0067]).
JP2017-226145 does not specifically disclose the limitation, “when an optional direction orthogonal to a thickness direction of the laminate is used as a reference direction, a product of a tensile elastic modulus A in the reference direction, a tensile elastic modulus B in a direction forming an angle of 45° with respect to the reference direction, and a tensile elastic modulus C in a direction forming an angle of 90° with respect to the reference direction is 0.22 (GPa) or less, and a value of the tensile elastic modulus B to the tensile elastic modulus A, a value of the tensile elastic modulus C to the tensile elastic modulus A, and a value of the tensile elastic modulus C to the tensile elastic modulus B are each 0.1 to 10.”  However, said limitation is inherent in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.
JP2017-226145 does not specifically disclose when humidity control is performed for 24 hours, under a condition of 23°C and 50% RH in the protection layer and a condition of 23°C and 90% RH in the heat sealing layer, after the laminate is subjected to a hot water treatment at 120°C for 30 minutes, an oxygen permeability is 1.0 cc/(pkg-day-atm) or less.  However, the oxygen permeability is inherent in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-226145 (English translation provided by applicant).
JP2017-226145 discloses a laminate (paragraph [0014]) comprising: a protection layer (paragraph [0020 – 0024]); a barrier layer (paragraphs [0025 – 0038], [0056 – 0058]); and a heat sealing layer (paragraphs [0039 – 0055]), wherein the barrier layer has a polyamide-based resin (Nylon 6, paragraphs [0056 – 0058]) layer and an ethylene-vinyl alcohol-based copolymer layer adjacent to each other (paragraphs [0065 – 0067]), the heat sealing layer contains a polypropylene as a main component and a thermoplastic elastomer, wherein the thermoplastic elastomer is at least one of an ethylene-alpha-olefin copolymer and a styrene/ethylene/butylene/styrene block copolymer (paragraphs [0039 – 0055]), wherein in the laminate one surface layer is the protection layer and the other surface layer is the heat sealing layer (paragraphs [0065 – 0067]), wherein the laminate is a stand-up pouch (paragraphs [0065 – 0067]).
JP2017-226145 does not specifically disclose the limitation, “when an optional direction orthogonal to a thickness direction of the laminate is used as a reference direction, a product of a tensile elastic modulus A in the reference direction, a tensile elastic modulus B in a direction forming an angle of 45° with respect to the reference direction, and a tensile elastic modulus C in a direction forming an angle of 90° with respect to the reference direction is 0.22 (GPa) or less, and a value of the tensile elastic modulus B to the tensile elastic modulus A, a value of the tensile elastic modulus C to the tensile elastic modulus A, and a value of the tensile elastic modulus C to the tensile elastic modulus B are each 0.1 to 10.”  However, said limitation is necessarily present in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited tensile moduli in order to provide improved bulk/mechanical properties.
JP2017-226145 does not specifically disclose when humidity control is performed for 24 hours, under a condition of 23°C and 50% RH in the protection layer and a condition of 23°C and 90% RH in the heat sealing layer, after the laminate is subjected to a hot water treatment at 120°C for 30 minutes, an oxygen permeability is 1.0 cc/(pkg-day-atm) or less.  However, the oxygen permeability is necessarily present in JP2017-226145 since JP2017-226145 discloses the exact structure and materials (or substantially similar) recited in the claims.  It would have been obvious to one of ordinary skill in the art to have provided the recited oxygen permeability in order to provide improved gas barrier properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
April 20, 2022